Citation Nr: 0934556	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-26 245	)	DATE
	)
	)


THE ISSUE

Whether a January 23, 2006 Board of Veterans' Appeals (Board) 
decision, which denied an application to reopen a claim for 
service connection for low back pain, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from January 1943 to September 
1944.

The case comes to the Board of Veterans Appeals (Board) 
pursuant to the Veteran's June 2008 Motion for CUE with 
respect to a Board decision in January 2006.


FINDING OF FACT

The moving party failed to adequately set forth the alleged 
CUE, or errors, of fact or law in the January 2006 Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Initially, the Board notes that while it has considered the 
possible application of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009) (VCAA), the case of Livesay v. Principi, 15 Vet. 
App. 165 (2001) held that the VCAA did not apply to motions 
for CUE.  Consequently, the Board finds that further 
development is not warranted in this matter under the VCAA or 
on any other basis.

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.--(1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.

(2) Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.--(1) Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The rules further require:

(b) Specific Allegations Required: The motion must set forth 
clearly and specifically the alleged CUE, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non- 
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to filing under this 
subpart.  (38 C.F.R. § 20.1404(b)).

The Board is also permitted to seek guidance as to the 
existence of CUE in Board decisions based on years of prior 
United States Court of Appeals for Veterans Claims (Court) 
decisions regarding CUE, such as Fugo v. Brown, 6 Vet. App. 
40 (1993).

In the January 23, 2006 Board decision, the Board determined 
that the evidence submitted since the last previous final 
denial in September 1944 did not warrant the reopening of the 
Veteran's claim for service connection for low back pain.  
More specifically, the Board found that none of the evidence 
received indicated that the Veteran's low back pain was 
incurred during, or aggravated by, his military service over 
50 years earlier.  

In his June 2008 written motion for CUE, the Veteran 
generally asserts that he should be service connected for a 
low back disability based on all of the medical records in 
the possession of VA.  He also asserts that in making its 
decision, the Board ignored documented facts or evidence.  


II.  Analysis

The Board has carefully reviewed the moving party's CUE 
motion of June 2008, and finds that it contains no more than 
general assertions of CUE with respect to the Board's 
decision of January 23, 2006.

To the extent the moving party contends that the Board did 
not properly interpret the medical records in the possession 
of VA and/or ignored documented facts or evidence, 
disagreement as to how the facts were weighed or evaluated 
has been specifically precluded as a basis for CUE in Rule 
1403(d)(3).

The moving party points to no specific evidence that has been 
added to the record since September 1944, which undebatably 
demonstrated that the Veteran's low back pain was incurred 
during, or aggravated by, his military service over 50 years 
earlier.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or the failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).

Because the Board finds that the moving party's motion fails 
to comply with the requirements set forth in 38 C.F.R. § 
20.1404(b) (2008), the motion is dismissed without prejudice.

While this decision does not preclude the Veteran from 
submitting more specific allegations of CUE, it is suggested 
that he should carefully consider the above-noted 
requirements before refiling his motion, so as to obtain a 
better grasp of what does and does not constitute CUE.  As 
was noted above, merely asserting more details and then 
generally asking the Board to go over the record again is not 
sufficient.


ORDER

The motion is dismissed without prejudice to refiling.  



                       
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



